                Case 1:19-cv-08324-DLC Document 1-19 Filed 09/06/19 Page 1 of 1


  From:    Hutcheson, Kelly Kelly.Hutcheson@wmchealth.org
Subject:   Your research project
   Date:   April 13, 2018 at 3:48 PM
     To:   amro.ali9@icloud.com


       Please put together a less than one page request for funding for me for the $1000 for your study so that I can submit it to be approved
       through the medical College.

       Dr Hutcheson

       Kelly A. Hutcheson, M.D., M


       Kelly A. Hutcheson, M.D., MBA
